This is an appeal from the judgment or report of the commissioners appointed by the Court of Probate of Pawtucket upon the estate of Spencer B. Mowry, represented insolvent. The commissioners reported October 24, 1873, and their report was received November 26, 1873. The order or decree receiving the report was appealed from and was affirmed by this court February 20, 1877. This appeal from the judgment of the commissioners, was taken February 28, 1877 The appellee moves to dismiss it on the ground that it was not taken in due time. The statute requires that such an appeal shall be taken within forty days. Gen. Stat. R.I. cap. 175, § 13. The appellant contends that this means within forty days after the report is received. We think the construction is reasonable; for the report or judgment has no force independently of the tribunal which receives it. He also contends that, inasmuch as the order receiving the report was appealed from, the time for appealing from the judgment reported was thereby prolonged until forty days after the order was affirmed. We think that *Page 424 
does not follow. The appeal under our statute does not vacate the order; still less does it vacate the judgment; it simply suspends their operation, and there is nothing to prevent an appeal from a judgment whose operation is suspended. A stay of execution would not prevent an appeal. The judgment remains until the order is disaffirmed. If the order is affirmed, the judgment always remains. An appeal from the judgment, therefore, pending an appeal from the order is valid. Both appeals might be taken together. The forty days are simply the forty days after the order, whether the order is appealed from or not. It is true this is a strict construction, but it is in harmony with the policy of the law, which favors speedy settlements.
Motion granted